Exhibit 10.6

BIODELIVERY SCIENCES INTERNATIONAL, INC.

2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

 

Name of Grantee:                                          
                                                              
No. Of Restricted Stock Units:                                          
                  Date of Grant:                                          
                 

1. As of the Date of Grant set forth above (the “Grant Date”), BioDelivery
Sciences International, Inc. (the “Company”) hereby grants an award of the
number of Restricted Stock Units listed above (the “Award”) to the above-named
Grantee pursuant to the 2011 Equity Incentive Plan as amended through the date
hereof (the “Plan”) and this Restricted Stock Unit Agreement (the “Agreement”).
Each Restricted Stock Unit shall relate to one share of common stock, par value
$.001 per share (the “Stock”) of the Company.

2. The rights of the Grantee are and shall be governed by the terms and
provisions of the Plan. The Award is granted pursuant to the terms of the Plan,
which is incorporated herein by reference as if set forth in full herein, and
the Award shall in all respects be interpreted in accordance with the Plan. The
Company shall interpret and construe the Plan and this Agreement with respect to
any issue arising thereunder or hereunder, and such interpretations and
determinations by the Company shall be conclusive and will bind the parties
hereto and any other person claiming an interest hereunder. In the event of any
conflict between the provisions of the Plan and of this Agreement, the
provisions of the Plan shall prevail. Capitalized terms in this Agreement shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.

3. This Award may not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of by the Grantee, and any shares of Stock issuable with
respect to the Award may not be sold, transferred, pledged, assigned or
otherwise encumbered or disposed of until (i) the Restricted Stock Units have
vested as set forth herein and (ii) shares of Stock have been issued to the
Grantee in accordance with the terms of the Plan and this Agreement.

4. The restrictions and conditions set forth above shall lapse in accordance
with the following schedule, provided that the Grantee remain in continued
service on the Company’s Board of Directors as of such date (each, a “Vesting
Date”):



--------------------------------------------------------------------------------



Incremental Number of
Restricted Stock Units Vested     
Vesting Date                                  (         %)       
                                                              (         %)     
                                                                (         %)  
                                   

The Committee may at any time accelerate the vesting schedule specified herein.

5. Except as otherwise provided in this Section 5, if the Grantee’s service on
the Company’s Board of Directors terminates prior to the satisfaction of the
vesting conditions set forth above, any Restricted Stock Units that have not
vested as of such date shall automatically and without notice terminate and be
forfeited, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such unvested Restricted Stock Units. Notwithstanding the
foregoing, in the case of a Grantee’s Retirement (as defined in the Plan), any
unvested Restricted Stock Units shall become immediately vested and
nonforfeitable and the date of such Retirement shall be deemed the Vesting Date
with respect to such accelerated Restricted Stock Units.

6. As soon as practicable following each Vesting Date (but in no event later
than 30 days after the Vesting Date), the Company shall issue to the Grantee the
number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to this Agreement on such date and the Grantee
shall thereafter have all the rights of a stockholder of the Company with
respect to such shares. Notwithstanding the foregoing, in the event the Grantee
becomes vested in the Restricted Stock Units on account of his or her
Retirement, if the Grantee is a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder (“Section 409A”) upon his Retirement, the
shares of Stock shall not be issued to the Grantee until the seventh month after
the Grantee’s “separation from service” within the meaning of Section 409A.

7. This Agreement shall be interpreted in such a manner that all provisions
relating to the settlement of the Award are either exempt from the requirements
of Section 409A as “short-term deferrals” as described in Section 409A or
compliant with Section 409A.

8. This Agreement does not constitute a contract of, or an implied promise to
continue, Grantee’s service or status with the Company or a Subsidiary; and
nothing contained in this Agreement shall confer upon Grantee the right to
continue such service or status; nor does this Agreement affect the right of the
Company or any Subsidiary to terminate Grantee’s service or status at any time.

9. This Agreement constitutes the entire agreement between the parties with
respect to this Award and supersedes all prior agreements and discussions
between the parties concerning such subject matter.

10. In order to administer the Plan and this Agreement and to implement or
structure future equity grants, the Company, its subsidiaries and affiliates and
certain agents thereof (together, the “Relevant Companies”) may process any and
all personal or professional data, including but not limited to Social Security
or other identification number, home address and

 

2



--------------------------------------------------------------------------------



telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee
(i) authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.

11. Any notice to the Company provided for in this Agreement shall be addressed
to it in care of its Secretary at its executive offices located at 431 ParkLake
Ave. Suite 225, Raleigh, NC, 27612, and any notice to the Grantee shall be
addressed to the Grantee at the address currently shown on the payroll records
of the Company. Any notice shall be deemed duly given if and when properly
addressed and posted by registered or certified mail, postage prepaid.

12. This Agreement shall be governed by the laws of the State of Delaware,
without regard to the conflicts of laws principles thereof.

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this Agreement, and the Optionee has placed his or her signature hereon,
effective as of the Grant Date.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC. By:       Name: Herm Cukier   Title:
Chief Executive Officer

 

ACCEPTED AND AGREED TO: By:       [Name]   Grantee

 

3